REASONS FOR ALLOWANCE
Election/Restrictions
This application is in condition for allowance except for the presence of Claims 1-7 directed to the method claims of Group I, non-elected without traverse in applicant’s remarks filed 06/23/2021 in response to a restriction requirement mailed 06/08/2021.  The method Claims 1-7 of non-elected Group I are not eligible for rejoinder with the device Claims 8 & 10-17 of elected Group II, because non-elected Claims 1-7 neither depend from nor require all limitations of allowable Claims 8 & 10-17 (see MPEP § 821.04).  Accordingly, Claims 1-7 have been cancelled (see MPEP § 821.02 teaching “[w]here the initial requirement is not traversed (either expressly or by virtue of an incomplete reply), the examiner should take appropriate action on the elected claims…”).

Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 8 & 10-17 are allowed because the closest prior art of record (i.e. see the corresponding structural features of Balakrishnan as detailed in the previous Office action) neither anticipates nor renders obvious the limitations of independent Claim 8, including a semiconductor device comprising, inter alia: 
a first inter-metal dielectric (IMD) layer on a substrate and comprising a single layer;
a first metal interconnection in the first IMD layer, wherein a bottom surface of the first metal interconnection is flush with a bottom surface of the first IMD layer;
a first spacer adjacent to one side of the first metal interconnection and on the first IMD layer, wherein a bottom surface of the spacer is flush with a top surface of the first IMD layer;
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892